—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered June 5, 2007, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The nature and extent of cross-examination is subject to the sound discretion of the trial judge (see People v Schwartzman, 24 NY2d 241, 244 [1969], cert denied 396 US 846 [1969]). Here, contrary to the defendant’s contention, defense counsel’s cross-examination of the complainant was not improperly curtailed or restricted (see People v Macuil, 67 AD3d 1025 [2009]; People v Martin, 33 AD3d 1024 [2006]).
Moreover, the Supreme Court properly precluded the defendant from displaying certain scarring on his legs to the jury (see generally People v Aska, 91 NY2d 979, 981 [1998]; People v Bowen, 67 AD3d 1022 [2009]; People v Martin, 27 AD3d 665 [2006]). Rivera, J.P., Dickerson, Chambers and Hall, JJ., concur.